   Case 3:18-cv-01933-N Document 17 Filed 10/15/18                       Page 1 of 19 PageID 133


                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION



                                                           )
 LEXOR MANUFACTURING, LLC,                                 )
                                                           )
                                                           )
                                                           )
                         Plaintiff                             Case No. 3:18-cv-01933-S
                                                           )
                vs.                                        )
                                                           )
                                                           )   JURY TRIAL DEMANDED
                                                           )
 LURACO, INC. and LURACO HEALTH &                          )
 BEAUTY, LLC,                                              )
                         Defendants.                       )



      LEXOR MANUFACTURING, LLC’S ANSWER TO COUNTERCLAIMS AND

                                            COUNTERCLAIMS

          Plaintiff and counterclaim defendant Lexor Manufacturing, LLC (“Lexor”) (“Lexor”)

hereby responds to the Counterclaims brought in this action by Luraco, Inc. and Luraco Health

& Beauty, LLC (collectively, “Luraco”) for patent infringement. The numbered paragraphs set

forth in Lexor’s Answer correspond to numbers set forth in Luraco’s Counterclaims.

          48.         Lexor admits that Luraco asserts a claim for declaratory relief regarding patent

infringement. Lexor denies that Luraco has not infringed US Patent No. RE46,655 (“‘655

Patent”).

          49.         Lexor admits that Luraco asserts a claim for patent infringement of US Patent No.

9,926,933 (“‘933 Patent”). Lexor denies it has infringed or is infringing any claim of the ‘933

Patent.




LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                             Page 1 of 19

68855300.v1
    Case 3:18-cv-01933-N Document 17 Filed 10/15/18                         Page 2 of 19 PageID 134



                                             III.    PARTIES1

        50.      Lexor lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and, therefore, denies them.

        51.       Lexor admits that it is a California limited liability company having a principal

place of business in Orange County. The balance of the allegations set forth in this paragraph

require no response, and are denied on that basis.

                                IV.      JURISDICTION AND VENUE

        52.      Lexor admits that this is an action under the patent laws of the United States.
Lexor also admits that this Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1338.

        53.      This paragraph contains no allegation to which a response is required.

                                  V.      FACTUAL BACKGROUND

        54.      Lexor admits that it is the owner of the ‘655 Patent.

        55.      Lexor admits that Luraco infringes the ‘655 Patent. The balance of the allegations

set forth in this paragraph require no response, and are denied on that basis.

        56.      Lexor lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph and, therefore, denies them.

        57.      Lexor admits that it sells a water jet pump under the tradename Ecojet Magnetic

Drive but denies that Lexor infringes the ‘933 Patent.

        58.       This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

        59.      This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

1
  For convenience and clarity, Lexor uses the same headings as in Luraco’s Counterclaims. Lexor does not admit
any of the allegations contained in Luraco’s headings.

LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                                   Page 2 of 19
   Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 3 of 19 PageID 135



       60.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not and does not infringe the ‘933 Patent.

       61.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       62.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.
Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       63.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       64.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       65.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has, not and does not, infringe the ‘933 Patent.

       66.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       67.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       68.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                      Page 3 of 19
   Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 4 of 19 PageID 136



       69.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       70.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       71.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.
Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       72.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       73.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       74.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       75.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not ,infringe the ‘933 Patent.

       76.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       77.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                      Page 4 of 19
   Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 5 of 19 PageID 137



       78.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       79.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       80.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.
Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       81.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       82.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       83.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       84.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       85.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       86.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                      Page 5 of 19
   Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 6 of 19 PageID 138



       87.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       88.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       89.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.
Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       90.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       91.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       92.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       93.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       94.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       95.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                      Page 6 of 19
   Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 7 of 19 PageID 139



       96.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       97.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       98.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.
Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       99.     This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       100.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       101.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       102.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       103.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       104.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                      Page 7 of 19
   Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 8 of 19 PageID 140



       105.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       106.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       107.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.
Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       108.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       109.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       110.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       111.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       112.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       113.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                      Page 8 of 19
   Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 9 of 19 PageID 141



       114.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       115.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       116.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.
Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       117.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       118.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       119.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       120.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       121.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       122.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                      Page 9 of 19
  Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 10 of 19 PageID 142



       123.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       124.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       125.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.
Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       126.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       127.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       128.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       129.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       130.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

       131.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                     Page 10 of 19
  Case 3:18-cv-01933-N Document 17 Filed 10/15/18                    Page 11 of 19 PageID 143



        132.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

        133.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.

Lexor further states that it has not, and does not, infringe the ‘933 Patent.

        134.    This paragraph contains allegations concerning claim terms that have not been

construed. Therefore, no response is required and Lexor denies these allegations on that basis.
Lexor further states that it has not, and does not, infringe the ‘933 Patent.

        135.    Denied.

        136.    Denied.

        137.    Lexor denies that it sent “threatening letters” but admits that it sent the

correspondence attached to Luraco’s Counterclaims.

        138.    Denied.

        139.    Denied.

                                     VI.     COUNTERCLAIMS

                          A. CLAIM – Infringement of the ‘933 Patent

        140.    Lexor herein realleges and incorporates by reference the allegations set forth

above and those set forth in Lexor’s Complaint, Dkt. No. 1.

        141.    Denied.

        142.    Denied.

        143.    Denied.

       B. CLAIM – Declaratory Relief of Non-Infringement of the ‘655 patent) [SIC]

        144.    Lexor herein realleges and incorporates by reference the allegations set forth

above and those set forth in Lexor’s Complaint, Dkt. No. 1.

        145.    Lexor admits that Luraco purports to seek declaratory judgment but denies that

Luraco is entitled to the relief it seeks.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                             Page 11 of 19
  Case 3:18-cv-01933-N Document 17 Filed 10/15/18                  Page 12 of 19 PageID 144



                C. CLAIM – Declaratory Judgment of Invalidity of ‘655 Patent

        146.     Lexor herein realleges and incorporates by reference the allegations set forth

above and those set forth in Lexor’s Complaint, Dkt. No. 1.

        147.     Lexor admits that Luraco purports to seek declaratory judgment but denies that

Luraco is entitled to the relief it seeks.

           D. CLAIM – Declaratory Judgment of Unenforceability of ‘655 Patent

        148.     Lexor herein realleges and incorporates by reference the allegations set forth

above and those set forth in Lexor’s Complaint, Dkt. No. 1 and admits that the ‘933 patent is
unenforceable.

                  E. CLAIM – False Advertising and Product Disparagement

        149.     Lexor herein realleges and incorporates by reference the allegations set forth

above and those set forth in Lexor’s Complaint, Dkt. No. 1.

        150.     Denied.

        151.     Denied.

        152.     Denied.

        153.     Denied.

        154.     Denied.

        155.     Denied.

        156.     Denied.

        157.     Denied.

        158.     Denied.

        159.     Denied.

        160.     Denied.

           F. CLAIM – Intentional Interference with Existing Business Relations

        161.     Lexor herein realleges and incorporates by reference the allegations set forth

above and those set forth in Lexor’s Complaint, Dkt. No. 1.

        162.     Denied.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                        Page 12 of 19
  Case 3:18-cv-01933-N Document 17 Filed 10/15/18                     Page 13 of 19 PageID 145



       163.     Denied.

       164.     Denied.

       165.     Denied.

                                         G. JURY DEMAND

       166.     Lexor hereby demands a jury trial on all claims so triable.

                                    H. PRAYER FOR RELIEF

       167.     Lexor denies that Luraco is entitled to any of the relief sought by way of its

Counterclaims. Lexor prays for the following relief:
       (a) Judgment on Luraco’s counterclaims entered against Luraco and for Lexor;

       (b) A determination that this is an “exceptional case” pursuant to 35 U.S.C. § 285 and an

            award to Lexor of its reasonable legal fees, costs, and expenses incurred in defending

            this action;

       (c) A determination that this is an “exceptional case” pursuant to 15 U.S.C. § 1117(a)

            and an award to Lexor of its reasonable legal fees, costs, and expenses incurred in

            defending this action; and

       (d) Such other and further relief as this Court or a jury may deem proper and just.

              AFFIRMATIVE DEFENSES TO LURACO’S COUNTERCLAIMS

                                FIRST AFFIRMATIVE DEFENSE

                                         (Non-Infringement)

       1.       Lexor has not infringed and is not infringing, either directly, contributorily, or by

inducement, any valid or enforceable claim of U.S. Patent No. 9,926,933 (“‘933 patent”).

                               SECOND AFFIRMATIVE DEFENSE

                                              (Invalidity)

       2.       One or more of the claims of the ‘933 patent are invalid for failing to meet one or

more of the statutory requirements and/or conditions for patentability under 35 U.S.C. §§ 101, 102,

103, and/or 112.


LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                            Page 13 of 19
  Case 3:18-cv-01933-N Document 17 Filed 10/15/18                      Page 14 of 19 PageID 146



                                THIRD AFFIRMATIVE DEFENSE

                                        (No Injunctive Relief)

        3.      Luraco is not entitled to injunctive relief because any alleged injury to Luraco is

neither immediate nor irreparable, and Luraco has an adequate remedy at law.

                               FOURTH AFFIRMATIVE DEFENSE

                                          (Constitutional Bar)

        4.      Luraco’s claims are barred by the United States Constitution, including but not

limited to the First Amendment, in that Luraco seeks to hold Lexor liable for activity protected under

the First Amendment.

                                FIFTH AFFIRMATIVE DEFENSE

                                   (Prosecution History Estoppel)

        5.      By reason of the proceedings in the U.S. Patent and Trademark Office (“USPTO”)

during the prosecution of the application resulting in the issuance of the ‘933 Patent, namely, the

admissions, representations, and amendments made on behalf of the application for this patent,

Luraco is estopped from extending the coverage of the asserted claims in the ‘933 Patent to cover the

accused instrumentalities.

                                SIXTH AFFIRMATIVE DEFENSE

                             (Acquiescence, Estoppel, Waiver or Laches)


        6.      Upon information and belief, Luraco has made claims that are barred in whole or in

part by the doctrines of acquiescence, estoppel, laches, and waiver.

                              SEVENTH AFFIRMATIVE DEFENSE

                                 (35 U.S.C. § 287 – Failure to Mark)


        7.      Luraco’s claims for damages as to the ‘933 Patent is barred, in whole or in part, for

failure to comply with 35 U.S.C. § 287.




LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                           Page 14 of 19
  Case 3:18-cv-01933-N Document 17 Filed 10/15/18                     Page 15 of 19 PageID 147



                                EIGHTH AFFIRMATIVE DEFENSE

                  (Failure to State a Claim Upon Which Relief Can Be Granted)


        8.      Luraco has failed to state a claim upon which relief may be granted.

                                 NINTH AFFIRMATIVE DEFENSE

                                        (Statute of Limitations)


        9.      Some, if not all, of Luraco’s claims for relief are barred, in whole or in part, by the

applicable statute of limitations.

                                 TENTH AFFIRMATIVE DEFENSE

                                        (Innocent Infringement)


        10.     Luraco’s claims for relief are barred because the alleged infringement, if any, was

innocent and not willful.

                              ELEVENTH AFFIRMATIVE DEFENSE

                                     (Absence of Irreparable Harm)


        11.     Luraco’s claims for injunctive relief are barred because Luraco will not suffer any

irreparable harm and has an adequate remedy at law.

                              TWELFTH AFFIRMATIVE DEFENSE

                                            (No Causation)


        12.     Luraco’s claims are barred because Luraco’s alleged injury and/or damages, if any,

were not caused by Lexor. Luraco’s claims are also barred, in whole or in part, because Lexor is not

liable for acts of others over whom it has no control.




LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                            Page 15 of 19
  Case 3:18-cv-01933-N Document 17 Filed 10/15/18                  Page 16 of 19 PageID 148




                           THIRTEENTH AFFIRMATIVE DEFENSE

                                              (No Damages)


       13.     Luraco’s claims are barred because there has been no damage in any amount by

reason of any act alleged against Lexor.



                          FOURTEENTH AFFIRMATIVE DEFENSE


                                           (Intervening Rights)


       14.     Luraco’s allegations are limited by Lexor’s absolute and equitable intervening rights.


                       RESERVATION OF ADDITIONAL DEFENSES


       15.     Lexor reserves any and all additional defenses available under Section 35 of the

United States Code, the rules, regulations, or laws related thereto, the Federal Rules of Civil

Procedure, the Rules of this Court, and/or otherwise in law or equity, now existing, or later

arising, as may be discovered.

                                 LEXOR’S COUNTERCLAIMS

       Lexor alleges Counterclaims against Luraco as follows:

                                  NATURE OF THE ACTION

       1.      On information and belief, according to the allegations set forth in Luraco’s

Counterclaims, Luraco is the owner of the entire right, title, and interest in and to US Patent No.

9,926,933 (“‘933 Patent”).

       2.      Luraco has accused Lexor of infringing the ‘933 Patent. Lexor denies that any of

its products infringe any valid or enforceable claim of the ‘933 Patent.




LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                        Page 16 of 19
  Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 17 of 19 PageID 149



       3.      An actual case or controversy exists between the parties concerning the

infringement of one or more of the claims of the ‘933 Patent, and that controversy is ripe for

adjudication by this Court.



                                             PARTIES

       4.      Lexor is a California corporation with its principal place of business in Orange

County, California.

       5.      On information and belief, according to the allegations in Luraco’s Counterclaim,
Luraco is a Texas corporation with its principal place of business in Arlington, Texas.

                                 JURISDICTION AND VENUE

       6.      This are counterclaims for a declaration of non-infringement and invalidity of one

or more claims of the ‘933 Patent. This Court has subject matter jurisdiction over these

counterclaims pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202.

       7.      This Court has personal jurisdiction over Luraco because Luraco has already

submitted to the jurisdiction of this Court asserting counterclaims.

       8.      Venue for these counterclaims is legally proper in this District pursuant to 28

U.S.C. § 1367 and 1391.

                                   FIRST COUNTERCLAIM

                      (Declaration of Non-Infringement of the ‘933 Patent)

       9.      Lexor herein realleges and incorporates by reference the allegations set forth

above and those set forth in Lexor’s Complaint, Dkt. No. 1.

       10.     Lexor has not infringed and is not infringing, either directly, contributorily, or by

inducement, any valid or enforceable claim of the ‘933 Patent.

       11.     To resolve the legal and factual questions raised by Luraco and to afford relief

from the uncertainty and controversy that Luraco’s actions have precipitated, Lexor is entitled to

declaratory judgment that it has not infringed and is not infringing, directly, or indirectly, any

valid or enforceable claim of the ‘933 Patent.
LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                        Page 17 of 19
  Case 3:18-cv-01933-N Document 17 Filed 10/15/18                   Page 18 of 19 PageID 150



                                    SECOND COUNTERCLAIM

                            (Declaration of Invalidity of the ‘933 Patent)

        12.      Lexor herein realleges and incorporates by reference the allegations set forth

above and those set forth in Lexor’s Complaint, Dkt. No. 1.

        13.      One or more claims of the ‘933 Patent are invalid for failing to meet one or more

of the requisite statutory and decisional requirements and/or conditions for patentability under

one or more of 35 U.S.C. §§ 101, 102, 103, and/or 112.

        14.      To resolve the legal and factual questions raised by Luraco and to afford relief
from the uncertainty and controversy that Luraco’s actions have precipitated, Lexor is entitled to

declaratory judgment that the ‘933 Patent is invalid.

                                      PRAYER FOR RELIEF

        WHEREAS, LEXOR requires that this Court enter a judgment in its favor and against

Luraco as follows:

        (a) Dismiss Luraco’s counterclaims in their entirety, with prejudice;

        (b) Enter judgment in favor Lexor and against Luraco;

        (c) Declare that the ‘933 Patent has not been infringed by Lexor.

        (d) Declare that the ‘933 Patent is invalid.

        (e) Declare that this is an exceptional case under 35 U.S.C. § 285 and award Lexor its

              costs, including expert fees, disbursements, and reasonable attorneys’ fees incurred in

              this action; and

        (f) Grant such further relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        In accordance with Federal Rule of Civil Procedure 38(b), Lexor hereby demands a trial

by jury on all issues so triable.




LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                        Page 18 of 19
 Case 3:18-cv-01933-N Document 17 Filed 10/15/18                Page 19 of 19 PageID 151




                                                   Respectfully submitted,




                                            By:
                                                   Andy Nikolopoulos
                                                   State Bar No. 24044852
                                                   Email: anikolopoulos@foxrothschild.com
                                                   FOX ROTHSCHILD LLP
                                                   Two Lincoln Centre
                                                   5420 LBJ Freeway, Suite 1200
                                                   Dallas, Texas 75240
                                                   972/991-0889
                                                   972/404-0516 – Fax


                                                   Jeff Grant (Admitted Pro Hac Vice)
                                                   Email: jgrant@foxrothschild.com
                                                   FOX ROTHSCHILD LLP
                                                   10250 Constellation Blvd.
                                                   Suite 900
                                                   Los Angeles, CA 90067
                                                   310/228-4483
                                                   310/556-9828 – Fax

                                                   Attorneys for Lexor Manufacturing, LLC


                               CERTIFICATE OF SERVICE

  I hereby certify that on the 15th day of October, 2018, a true and correct copy of the above
  and foregoing document was served upon counsel of record via ECF service.




                                            Andy Nikolopoulos


LEXOR’S ANSWER TO COUNTERCLAIMS AND COUNTERCLAIMS                                    Page 19 of 19
